Citation Nr: 1223102	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to a compensable rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1974 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because in a June 2012 statement the Veteran, through his representative, provided a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1990 Board decision denied entitlement to service connection for right ear hearing loss because the evidence showed that the Veteran had a right ear hearing loss that preexisted service and was not permanently aggravated by service.  

2.  Evidence received since the May 1990 Board decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 1990 Board decision that denied the claim for entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  Evidence received since the May 1990 Board decision is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's right ear hearing loss claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in January 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen his claim of entitlement to service connection, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

The January 2009 letter informed the Veteran that his claim had been previously denied, and that new and material evidence was needed to substantiate the claim to reopen and described what would constitute such new and material evidence.  The letter also specifically explained the basis of the prior denial on the merits, and directed the Veteran to submit any new and material evidence showing that his claimed right ear hearing loss was incurred in military service or aggravated beyond its normal progression by service.  This letter was fully compliant with the requirements set forth in Kent v. Nicholson.  Id.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and the Veteran has submitted evidence and argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to reopen a claim based on the provision of new and material evidence.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not alleged that any pertinent service treatment records or VA medical records exist that have not been associated with the claims folder.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board also notes that, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(c)(iii) (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claim to Reopen

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2011), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran originally filed a claim of entitlement to service connection for right ear hearing loss in February 1989.  The claim was denied in a July 1989 rating decision.  The Veteran filed a timely appeal to that rating decision and subsequent December 1989 SOC and in a May 1990 decision the Board affirmed the denial.  The Board's decision is final.  See 38 C.F.R. § 20.1100 (2011).  

As a result, a claim of service connection for right ear hearing loss may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The evidence of record at the time of the prior May 1990 Board final denial consisted of the Veteran's service treatment records, the report of a June 1989 VA audio examination, and several statements from the Veteran.  

The Veteran's service treatment records include an entrance examination dated in September 1974 that included audiological testing.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
75

The Veteran was assigned a profile of H-2.  Subsequent audiological testing during service in March 1975, August 1978, July 1982, and September 1984 each showed elevated pure tone thresholds at 3000 and 4000 Hertz.  The Veteran's September 1986 separation examination included audiological testing.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
20
50

Several days after his separation examination, the Veteran was evaluated by an ear, nose, and throat specialist.  The physician noted the documented high frequency sensorineural hearing loss in the right ear on service entrance and that subsequent audiological testing, including the recent separation examination audiogram, had not shown significant changes.  Following examination, the physician assessed right ear high frequency sensorineural hearing loss that was essentially unchanged since entrance.

The Veteran was afforded a VA audiological examination in June 1989.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
30
45

At the time of the examination, the Veteran reported loss of hearing, mostly in the left ear.  Physical examination of the right ear was normal.  The diagnosis was a moderate 4000 Hertz sensorineural notch in the right ear.

In his January 1990 substantive appeal, the Veteran contended that his audiological testing on entrance into service was inaccurate due to noise in the testing booth from multiple other individuals who also were being tested.  The Veteran claimed to have requested a retest and been denied.  In addition, the Veteran noted difficulty hearing what others are saying, both in person and over the television and radio.  The Veteran claimed that his hearing problems affected him over the years in that he spoke less and less to his children because they always had to repeat themselves.

The Board denied the claim in May 1990.  The basis for the denial was that the Veteran had defective hearing in the right ear that was present at enlistment and did not appear to have worsened.  Thus, the Board decision found that the Veteran had a right ear hearing loss that preexisted service and was not permanently aggravated by service.

The Veteran submitted an application to reopen his claim of service connection for right ear hearing loss in December 2008 claiming again that service connection was warranted.  Evidence received since the prior final denial of service connection consists of VA and private medical records, multiple statements from the Veteran's wife, son, friends, and co-workers discussing poor and/or worsening hearing acuity over time, several statements from the Veteran, and a February 2009 VA audiological examination for the left ear that also included audiological testing of the right ear.  

For evidence to be new and material in this matter, it would have to tend to show that the Veteran's current right ear hearing loss disability either did not preexist his military service or that his right ear hearing loss was aggravated by his military service.

In support of his claim, the Veteran submitted a private November 2007 audiogram that showed a right ear sensorineural hearing loss disability.  The Veteran reported a history of noise exposure in the military and better hearing in his right ear than left ear.  

The new VA medical evidence indicates that in January 2009 the Veteran was evaluated for and fitted with binaural hearing aids.  The Veteran was afforded a VA examination in February 2009 for his claim for increased rating of his service-connected left ear hearing loss.  Audiological testing of the right ear during that examination showed a right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  During that examination, the Veteran stated that his situation of greatest difficulty was that his hearing loss interfered with his understanding of his wife.  

Statements submitted by the Veteran's wife, son, friends, and co-workers all noted that the Veteran had difficulty understanding spoken conversation, both in person and on television.  

Finally, the Veteran submitted statements wherein he reiterated that his audiogram at entrance was inaccurate because there were multiple others in the testing booth and that there was loud conversation and other noises while the testers resolved some unknown problems, which continued when the testing started.  In addition, the Veteran claimed to subsequently have "passed" a hearing test at a recruiting station and that his hearing was described as very good.

Thus, the medical evidence reflects that the Veteran does have a current right ear hearing loss disability.  However, the Board notes that none of the newly submitted medical evidence indicates either that the Veteran did not have a right ear hearing loss disability that preexisted his military service or that any preexisting right ear hearing loss disability was permanently aggravated by military service.  As noted above, the only new medical evidence of record documents only a current right ear hearing loss disability and does not discuss the etiology of that disability.  In that regard, the Board notes that the November 2007 private audiogram discussed a history of in-service noise exposure, but did not attribute any or all of the Veteran's current right ear hearing loss to that exposure.

The statements from the Veteran's wife, son, friends, and co-workers do not address the etiology of the Veteran's current right ear hearing loss disability or contend onset in service.    

The Board acknowledges the Veteran's sincere belief that his current right ear hearing loss disability was caused by his military service and that his audiogram at entrance into service was not accurate due to noise from other individuals in the testing booth.  The Board is cognizant that there are instances in which lay testimony can serve as probative evidence in establishing an association between service and the claimed disability so as to warrant reopening of the claim.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that the results of the Veteran's September 1974 entrance audiogram were inaccurate and that his right ear hearing loss actually began in service, especially in light of the medical evidence to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the claimed disability and his military service so as to warrant reopening of the claim.    

Furthermore, the Board notes that the Veteran's lay assertions that his entrance audiogram was inaccurate and that his right ear hearing loss disability did not preexist service were already of record at the time of the last denial.  In this regard, the Board notes that the Veteran's January 1990 substantive appeal specifically discussed the same allegations of an inadequate entrance audiological test.  Thus, his recent contentions are essentially cumulative of those already of record at the time of the last denial, and do not raise a reasonable possibility of substantiating the claim.

As noted, while the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim.  Accordingly, the additional evidence received since May 1990 is not new and material and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for right ear hearing loss has not been received and, therefore, the claim is denied.


REMAND

The Veteran also is seeking a compensable rating for left ear hearing loss.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In this case, in an October 2011 statement the Veteran claimed that recent audiological testing showed "more hearing loss in the higher range."  In support of this statement, the Veteran submitted a September 2011 VA audiogram.  This audiogram showed slightly worsening hearing at several frequencies compared to the Veteran's most recent VA examination, in February 2009.  

However, the record does not contain speech recognition scores.  Under pertinent VA regulations, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2011).  The Board notes that depending on contemporaneous results of a controlled speech discrimination test (Maryland CNC) such puretone levels could warrant a compensable percent rating.  

On remand, the Veteran should be afforded a new VA examination that includes both speech recognition testing and puretone audiometry testing.  Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the Veteran's hearing loss from all applicable VA medical facilities from April 2009 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  Thereafter, the RO should arrange for an audiological examination of the Veteran to determine the extent and severity of his service-connected left ear hearing loss disability.  The examiner is specifically requested to fully describe any functional effects caused by the Veteran's left ear hearing loss disability.  The claims folder must be made available to the examiner.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

The examiner should describe the impact, if any, that the Veteran's left ear hearing loss disability has on his employability. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Then readjudicate the Veteran's claim for a higher rating for his left ear hearing loss disability.  If a full grant of the benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


